 

Exhibit 10.1.3

MCGRATH RENTCORP

2016 STOCK INCENTIVE PLAN

NOTICE OF STOCK APPRECIATION RIGHT AWARD

 

Grantee’s Name and Address:

  

 

 

 

 

 

  

 

 

 

 

 

  

 

You (the “Grantee”) have been granted a stock appreciation right (the “SAR”) for
the acquisition of shares of Common Stock, subject to the terms and conditions
of this Notice of Stock Appreciation Right Award (the “Notice”), the McGrath
RentCorp 2016 Stock Incentive Plan, as amended from time to time (the “Plan”)
and the Stock Appreciation Right Award Agreement (the “Agreement”) attached
hereto, as follows.  Unless otherwise defined herein, the terms defined in the
Plan shall have the same defined meanings in this Notice.

 

Award Number



 

 

 

 

Date of Award



 

 

 

 

Vesting Commencement Date



 

 

 

 

Base Appreciation Amount per Share



 

 

 

 

Total Number of Shares Subject
to the SAR (the “Shares”)



 

 

 

 

Expiration Date:



 

 

 

 

Post-Termination Exercise Period:



Three (3) Months

Vesting Schedule:

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Plan and the Agreement, the SAR may be exercised, in whole or
in part, in accordance with the following schedule:

Twenty percent (20%) of the Shares subject to the SAR shall vest twelve (12)
months after the Vesting Commencement Date, and five percent (5%) of the Shares
subject to the SAR shall vest on each quarterly anniversary of the Vesting
Commencement Date thereafter, such that one hundred percent (100%) of the Shares
subject to the SAR will have vested as of the five-year anniversary of the
Vesting Commencement Date.

In the event of termination of the Grantee’s Continuous Service for Cause, the
Grantee’s right to exercise the SAR shall terminate concurrently with the
termination of the Grantee’s Continuous Service, except as otherwise determined
by the Administrator.

1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the SAR is to be governed by the terms and conditions of this Notice,
the Plan, and the Agreement.

 

McGrath RentCorp,
a California corporation

By:

/s/ Dennis C. Kakures

Title:  

President and CEO

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE SAR SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE SAR OR ACQUIRING SHARES
HEREUNDER).  THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
NOTICE, THE AGREEMENT, OR THE PLAN SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH
RESPECT TO FUTURE AWARDS OR CONTINUATION OF THE GRANTEE’S CONTINUOUS SERVICE,
NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT OF THE
COMPANY OR RELATED ENTITY TO WHICH THE GRANTEE PROVIDES SERVICES TO TERMINATE
THE GRANTEE’S CONTINUOUS SERVICE, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT
NOTICE.  THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS
AT WILL.

The Grantee further acknowledges that, from time to time, the Company may be in
a “blackout period” and/or subject to applicable federal securities laws that
could subject the Grantee to liability for engaging in any transaction involving
the sale of the Company’s Shares.  The Grantee further acknowledges and agrees
that, prior to the sale of any Shares acquired under this Award, it is the
Grantee’s responsibility to determine whether or not such sale of Shares will
subject the Grantee to liability under insider trading rules or other applicable
federal securities laws.

The Grantee understands that the Award is subject to the Grantee’s consent to
access this Notice, the Agreement, the Plan and the Plan prospectus
(collectively, the “Plan Documents”) in electronic form on the Company’s
intranet or the website of the Company’s designated brokerage firm.  By signing
below (or providing an electronic signature by clicking below) and accepting the
grant of the Award, the Grantee: (i) consents to access electronic copies
(instead of receiving paper copies) of the Plan Documents via the Company’s
intranet or the website of the Company’s designated brokerage firm;
(ii) represents that the Grantee has access to the Company’s intranet or the
website of the Company’s designated brokerage firm; (iii) acknowledges receipt
of electronic copies, or that the Grantee is already in possession of paper
copies, of the Plan Documents; and (iv) acknowledges that the Grantee is
familiar with and accepts the Award subject to the terms and provisions of the
Plan Documents.

2

--------------------------------------------------------------------------------

 

This consent will apply to this Award as well as any future Awards made to the
Grantee by the Company.  The Grantee may withdraw his or her consent to receive
the Plan Documents electronically at any time by sending written notification of
the Grantee’s withdrawal of his or her consent to:  Kay Dashner, Vice President
of Human Resources, McGrath RentCorp, 5700 Las Positas Road, Livermore, CA
94551.  The telephone number at that location is (925) 606-9200.  Alternatively,
the Grantee may send an e-mail to: kay.dashner@mgrc.com.  The Grantee agrees to
provide the Company with any changes to the Grantee’s e-mail address in order to
continue to receive electronic notifications and disclosures.  Changes to the
Grantee’s e-mail address should be sent to the address or e-mail address listed
herein.

The Grantee may receive, without charge, upon written or oral request, paper
copies of any or all of the Plan Documents, documents incorporated by reference
in the Form S-8 registration statement for the Plan, and the Company’s most
recent annual report to shareholders by requesting them from Stock
Administration at the address indicated above.

The Grantee has reviewed the Plan Documents in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Notice, and
fully understands all provisions of the Plan Documents.  The Grantee hereby
agrees that all questions of interpretation and administration relating to the
Plan Documents shall be resolved by the Administrator in accordance with
Section 15 of the Agreement.  The Grantee further agrees to the venue selection
in accordance with Section 16 of the Agreement.  The Grantee further agrees to
notify the Company upon any change in the residence address indicated in this
Notice.

 

Dated:

 

 

Signed:

 

 

 

 

 

<first_name> <last_name>

 

 



3

--------------------------------------------------------------------------------

 

Award Number:

 

 

MCGRATH RENTCORP

2016 STOCK INCENTIVE PLAN

STOCK APPRECIATION RIGHT AWARD AGREEMENT

1. Grant of SAR.  McGrath RentCorp, a California corporation (the “Company”),
hereby grants to the Grantee (the “Grantee”) named in the Notice of Stock
Appreciation Right Award (the “Notice”), a stock appreciation right (the “SAR”)
with respect to the Total Number of Shares subject to the SAR (the “Shares”) set
forth in the Notice, with the Base Appreciation Amount per Share set forth in
the Notice (the “Base Appreciation Amount”), subject to the terms and provisions
of the Notice, this Stock Appreciation Right Award Agreement (the “Agreement”)
and the Company’s 2016 Stock Incentive Plan, as amended from time to time (the
“Plan”), which are incorporated herein by reference.  Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Agreement.

2. Restrictive Covenants.  The Grantee acknowledges and agrees that the
Grantee’s eligibility for and receipt, vesting and exercise of the SAR is
conditioned upon the Grantee’s compliance at all times with (a) the Company’s
Proprietary Information Agreement entered into between the Grantee and the
Company and (b) the Company’s governance policies, including, without
limitation, the Company’s Code of Business Conduct and Ethics.

3. Exercise of SAR.

(a) Right to Exercise.  The SAR shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of the Plan and this Agreement.  The SAR shall be subject
to the provisions of Section 11 of the Plan relating to the exercisability or
termination of the SAR in the event of a Corporate Transaction or Change in
Control.  The Grantee shall be subject to reasonable limitations on the number
of requested exercises during any monthly or weekly period as determined by the
Administrator.  In no event shall the Company issue fractional Shares.  

(b) Method of Exercise.  The SAR shall be exercisable by delivery of an exercise
notice (a form of which is attached as Exhibit A) or by such other procedure as
specified from time to time by the Administrator which shall state the election
to exercise the SAR, the whole number of Shares in respect of which the SAR is
being exercised, and such other provisions as may be required by the
Administrator.  The exercise notice shall be delivered in person, by certified
mail, or by such other method (including electronic transmission) as determined
from time to time by the Administrator to the Company.  The SAR shall be deemed
to be exercised upon receipt by the Company of such notice accompanied by, to
the extent required by Section 6(b) below, all applicable withholding taxes.

(c) Section 16(b).  Notwithstanding any provision of this Agreement to the
contrary, other than termination of the Grantee’s Continuous Service for Cause,
if a sale within the applicable time periods set forth in Sections 7, 8 or 9
herein of Shares acquired upon the

1

--------------------------------------------------------------------------------

 

exercise of the SAR would subject the Grantee to suit under Section 16(b) of the
Exchange Act, the SAR shall remain exercisable until the earliest to occur of
(i) the tenth (10th) day following the date on which a sale of such Shares by
the Grantee would no longer be subject to such suit, (ii) the one hundred and
ninetieth (190th) day after the Grantee’s termination of Continuous Service, or
(iii) the date on which the SAR expires.

4. Issuance of Shares upon Exercise.  Subject to the restrictions set forth
herein and following receipt of an exercise notice, the Company shall issue the
Grantee a number of Shares equal to the “spread” divided by the Fair Market
Value of a Share (measured as of the date immediately prior to the date the SAR
is exercised).  The “spread” is equal to the excess, if any, of the Fair Market
Value of a Share (measured as of the date immediately prior to the date the SAR
is exercised) over the Base Appreciation Amount per Share multiplied by the
number of SARs being exercised.  The number of Shares issued to the Grantee
shall be rounded down to the nearest whole share and in no event shall the
Company issue fractional shares of Common Stock.

5. Restrictions on Exercise.  The SAR may not be exercised if the issuance of
Shares pursuant to such exercise would constitute a violation of any Applicable
Laws.  If the exercise of the SAR within the applicable time periods set forth
in Section 7, 8 and 9 of this Agreement is prevented by the provisions of this
Section 5, the SAR shall remain exercisable until one (1) month after the date
the Grantee is notified by the Company that the SAR is exercisable, but in any
event no later than the Expiration Date set forth in the Notice.

6. Taxes.

(a) Tax Liability.  The Grantee is ultimately liable and responsible for all
taxes owed by the Grantee in connection with the SAR, regardless of any action
the Company or any Related Entity takes with respect to any tax withholding
obligations that arise in connection with the SAR.  Neither the Company nor any
Related Entity makes any representation or undertaking regarding the treatment
of any tax withholding in connection with any aspect of the SAR, including the
grant, vesting, assignment, exercise or cancellation of the SAR, the delivery of
Shares pursuant to an exercise of the SAR, the subsequent sale of any Shares
acquired upon exercise and the receipt of any dividends or dividend
equivalents.  The Company does not commit and is under no obligation to
structure the SAR to reduce or eliminate the Grantee’s tax liability.

(b) Payment of Withholding Taxes.  Prior to the delivery of any Shares pursuant
to an exercise of the SAR that the Company determines may result in any tax
withholding obligation, whether United States federal, state, local or non-U.S.,
including any social insurance, employment tax, payment on account or other
tax-related obligation (the “Tax Withholding Obligation”), the Grantee must
arrange for the satisfaction of the minimum amount of such Tax Withholding
Obligation in a manner acceptable to the Company.  Unless the Board or the
compensation committee of the Board affirmatively determines to require the
Grantee to make other arrangements to satisfy the Tax Withholding Obligation,
the Company shall satisfy the Tax Withholding Obligation by Share withholding as
set forth in Section 6(c) below.  Notwithstanding the foregoing, the Company or
a Related Entity also may satisfy any Tax Withholding Obligation by offsetting
any amounts (including, but not limited to, salary, bonus and severance
payments) payable to the Grantee by the Company and/or a Related Entity.  

2

--------------------------------------------------------------------------------

 

Furthermore, in the event of any determination that the Company has failed to
withhold a sum sufficient to pay all withholding taxes due in connection with
the SAR, the Grantee agrees to pay the Company the amount of such deficiency in
cash within five (5) days after receiving a written demand from the Company to
do so, whether or not the Grantee is an employee of the Company at that time.

(c) Share Withholding.  If permissible under Applicable Law, the Grantee
authorizes the Company to, upon the exercise of its sole discretion, withhold
from those Shares otherwise issuable to the Grantee the whole number of Shares
sufficient to satisfy the minimum applicable Tax Withholding Obligation.  The
Grantee acknowledges that the withheld Shares may not be sufficient to satisfy
the Grantee’s minimum Tax Withholding Obligation.  Accordingly, the Grantee
agrees to pay to the Company or any Related Entity as soon as practicable,
including through additional payroll withholding, any amount of the Tax
Withholding Obligation that is not satisfied by the withholding of Shares
described above.

7. Termination or Change of Continuous Service.  In the event the Grantee’s
Continuous Service terminates, other than for Cause, the Grantee may, but only
during the Post-Termination Exercise Period, exercise the portion of the SAR
that was vested at the date of such termination (the “Termination Date”).  The
Post-Termination Exercise Period shall commence on the Termination Date. In the
event of termination of the Grantee’s Continuous Service for Cause, the
Grantee’s right to exercise the SAR shall, except as otherwise determined by the
Administrator, terminate concurrently with the termination of the Grantee’s
Continuous Service (also the “Termination Date”). In no event, however, shall
the SAR be exercised later than the Expiration Date set forth in the Notice.  In
the event of the Grantee’s change in status from Employee, Director or
Consultant to any other status of Employee, Director or Consultant, the SAR
shall remain in effect and the SAR shall continue to vest in accordance with the
Vesting Schedule set forth in the Notice.  Except as provided in Sections 8 and
9 below, to the extent that the SAR was unvested on the Termination Date, or if
the Grantee does not exercise the vested portion of the SAR within the
Post-Termination Exercise Period, the SAR shall terminate.

8. Disability of Grantee.  In the event the Grantee’s Continuous Service
terminates as a result of his or her Disability, the Grantee may, but only
within twelve (12) months commencing on the Termination Date (but in no event
later than the Expiration Date), exercise the portion of the SAR that was vested
on the Termination Date.  To the extent that the SAR was unvested on the
Termination Date, or if the Grantee does not exercise the vested portion of the
SAR within the time specified herein, the SAR shall terminate.

9. Death of Grantee.  In the event of the termination of the Grantee’s
Continuous Service as a result of his or her death, or in the event of the
Grantee’s death during the Post-Termination Exercise Period or during the
twelve (12) month period following the Grantee’s termination of Continuous
Service as a result of his or her Disability, the person who acquired the right
to exercise the SAR pursuant to Section 10 may exercise the portion of the SAR
that was vested at the date of termination within twelve (12) months commencing
on the date of death (but in no event later than the Expiration Date).  To the
extent that the SAR was unvested on the date of death, or if the vested portion
of the SAR is not exercised within the time specified herein, the SAR shall
terminate.

3

--------------------------------------------------------------------------------

 

10. Transferability of SAR.  The SAR may not be transferred in any manner other
than by will or by the laws of descent and distribution, provided, however, that
the SAR may be transferred during the lifetime of the Grantee to the extent and
in the manner authorized by the Administrator but only to the extent such
transfers are made to family members, to family trusts, to family controlled
entities, to charitable organizations, and pursuant to domestic relations orders
or agreements, in all cases without payment for such transfers to the Grantee.
Notwithstanding the foregoing, the Grantee may designate one or more
beneficiaries of the Grantee’s SAR in the event of the Grantee’s death on a
beneficiary designation form provided by the Administrator.  Following the death
of the Grantee, the SAR, to the extent provided in Section 9, may be exercised
(a) by the person or persons designated under the deceased Grantee’s beneficiary
designation or (b) in the absence of an effectively designated beneficiary, by
the Grantee’s legal representative or by any person empowered to do so under the
deceased Grantee’s will or under the then applicable laws of descent and
distribution.  The terms of the SAR shall be binding upon the executors,
administrators, heirs, successors and transferees of the Grantee.

11. Term of SAR.  The SAR must be exercised no later than the Expiration Date
set forth in the Notice or such earlier date as otherwise provided
herein.  After the Expiration Date or such earlier date, the SAR shall be of no
further force or effect and may not be exercised.

12. Tax Consequences.  The Grantee may incur tax liability as a result of the
Grantee’s acquisition or disposition of Shares pursuant to the Grantee’s
exercise of the SAR.  THE GRANTEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING
THE SAR OR DISPOSING OF THE SHARES.

13. Entire Agreement: Governing Law.  The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee.  Nothing in the
Notice, the Plan and this Agreement (except as expressly provided therein) is
intended to confer any rights or remedies on any persons other than the
parties.  The Notice, the Plan and this Agreement are to be construed in
accordance with and governed by the internal laws of the State of California
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
California to the rights and duties of the parties.  Should any provision of the
Notice, the Plan or this Agreement be determined to be illegal or unenforceable,
such provision shall be enforced to the fullest extent allowed by law and the
other provisions shall nevertheless remain effective and shall remain
enforceable.  

14. Construction.  The captions used in the Notice and this Agreement are
inserted for convenience and shall not be deemed a part of the SAR for
construction or interpretation.  Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the
singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.

4

--------------------------------------------------------------------------------

 

15. Administration and Interpretation.  Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Agreement shall
be submitted by the Grantee or by the Company to the Administrator.  The
resolution of such question or dispute by the Administrator shall be final and
binding on all persons.  

16. Venue and Jurisdiction.  The Company, the Grantee, and the Grantee’s
assignees pursuant to Section 10 (the “parties”) agree that any suit, action, or
proceeding arising out of or relating to the Notice, the Plan or this Agreement
shall be brought in the United States District Court for the Northern District
of California (or should such court lack jurisdiction to hear such action, suit
or proceeding, in a California state court in the County of Alameda) and that
the parties shall submit to the jurisdiction of such court.  The parties
irrevocably waive, to the fullest extent permitted by law, any objection the
party may have to the laying of venue for any such suit, action or proceeding
brought in such court.  If any one or more provisions of this Section 16 shall
for any reason be held invalid or unenforceable, it is the specific intent of
the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.

17. Notices.  Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

18. Data Privacy.  

(a) The Grantee hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Grantee’s personal data as
described in the Notice and this Agreement by and among, as applicable, the
Grantee’s employer, the Company and any Related Entity for the exclusive purpose
of implementing, administering and managing the Grantee’s participation in the
Plan.  

(b) The Grantee understands that the Company and the Grantee’s employer may hold
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company, details of all SARs or any other
entitlement to Shares awarded, canceled, vested, unvested or outstanding in the
Grantee’s favor, for the exclusive purpose of implementing, administering and
managing the Plan (“Data”).  

(c) The Grantee understands that Data will be transferred to any third party
assisting the Company with the implementation, administration and management of
the Plan.  The Grantee understands that the recipients of the Data may be
located in the Grantee’s country, or elsewhere, and that the recipients’ country
may have different data privacy laws and protections than the Grantee’s
country.  The Grantee understands that the Grantee may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Grantee’s local human resources representative.  The Grantee authorizes the
Company and any

5

--------------------------------------------------------------------------------

 

other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Grantee’s
participation in the Plan.  The Grantee understands that Data will be held only
as long as is necessary to implement, administer and manage the Grantee’s
participation in the Plan.  The Grantee understands that the Grantee may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Grantee’s local human resources representative.  The Grantee understands,
however, that refusal or withdrawal of consent may affect the Grantee’s ability
to participate in the Plan.  For more information on the consequences of the
Grantee’s refusal to consent or withdrawal of consent, the Grantee understands
that the Grantee may contact the Grantee’s local human resources representative.

19. Language.  If the Grantee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control, unless otherwise prescribed by Applicable Law.

END OF AGREEMENT

 

 

6

--------------------------------------------------------------------------------

 

EXHIBIT A

MCGRATH RENTCORP

2016 STOCK INCENTIVE PLAN

EXERCISE NOTICE

McGrath RentCorp

5700 Las Positas Road

Livermore, CA 94551-7800

Attention: Secretary

1. Exercise of SAR.  Effective as of today, ______________, ___ the undersigned
(the “Grantee”) hereby elects to exercise the Grantee’s stock appreciation right
(the “SAR”) with respect to shares of Common Stock (the “Shares”) of McGrath
RentCorp (the “Company”) under and pursuant to the Company’s 2016 Stock
Incentive Plan, as amended from time to time (the “Plan”) and the Stock
Appreciation Right Award Agreement (the “Agreement”) and Notice of Stock
Appreciation Right Award (the “Notice”) dated <award_date>.  Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Exercise Notice.

2. Representations of the Grantee.  The Grantee acknowledges that the Grantee
has received, read and understood the Notice, the Plan and the Agreement and
agrees to abide by and be bound by their terms and conditions.  

3. Rights as Shareholder.  Until the stock certificate evidencing such Shares is
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a shareholder shall exist with respect to any
Shares issuable pursuant to the SAR, notwithstanding the exercise of the
SAR.  The Company shall issue (or cause to be issued) a stock certificate for
the appropriate number of Shares promptly after the SAR is exercised.  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the stock certificate is issued, except as provided in
Section 10 of the Plan.

4. Tax Consultation.  The Grantee understands that the Grantee may suffer
adverse tax consequences as a result of the Grantee’s acquisition or disposition
of Shares pursuant to the SAR.  The Grantee represents that the Grantee has
consulted with any tax consultants the Grantee deems advisable in connection
with the acquisition or disposition of Shares pursuant to the SAR and that the
Grantee is not relying on the Company for any tax advice.

5. Taxes.  The Grantee agrees to satisfy all applicable foreign, federal, state
and local income and employment tax withholding obligations and herewith
delivers to the Company the full amount of such obligations or has made
arrangements acceptable to the Company to satisfy such obligations.

6. Successors and Assigns.  The Company may assign any of its rights under this
Exercise Notice to single or multiple assignees, and this agreement shall inure
to the benefit of

1

--------------------------------------------------------------------------------

 

the successors and assigns of the Company.  This Exercise Notice shall be
binding upon the Grantee and his or her heirs, executors, administrators,
successors and assigns.

7. Construction.  The captions used in this Exercise Notice are inserted for
convenience and shall not be deemed a part of this agreement for construction or
interpretation.  Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular.  Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

8. Administration and Interpretation.  The Grantee hereby agrees that any
question or dispute regarding the administration or interpretation of this
Exercise Notice shall be submitted by the Grantee or by the Company to the
Administrator.  The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.  

9. Governing Law; Severability.  This Exercise Notice is to be construed in
accordance with and governed by the internal laws of the State of California
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
California to the rights and duties of the parties.  Should any provision of
this Exercise Notice be determined by a court of law to be illegal or
unenforceable, such provision shall be enforced to the fullest extent allowed by
law and the other provisions shall nevertheless remain effective and shall
remain enforceable.

10. Notices.  Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown below beneath its signature, or to
such other address as such party may designate in writing from time to time to
the other party.

11. Further Instruments.  The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this agreement.

12. Entire Agreement.  The Notice, the Plan and the Agreement are incorporated
herein by reference and together with this Exercise Notice constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and the
Grantee with respect to the subject matter hereof, and may not be modified
adversely to the Grantee’s interest except by means of a writing signed by the
Company and the Grantee.  Nothing in the Notice, the Plan, the Agreement and
this Exercise Notice (except as expressly provided therein) is intended to
confer any rights or remedies on any persons other than the parties.  

2

--------------------------------------------------------------------------------

 

 

Submitted by:

 

Accepted by:

(Grantee Name):

 

MCGRATH RENTCORP

 

 

By:

 

 

 

 

 

 

 

Title:

 

(Signature)

 

 

 

Address:

 

Address:

 

 

5700 Las Positas Road

 

 

Livermore, CA 94551-7800

 

3